Citation Nr: 0213086	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  96-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  The propriety of the assignment of a 50 percent rating 
from May 12, 1994,  following a grant of service connection 
for post-traumatic stress disorder (PTSD), and a 70 percent 
rating from December 21, 2000.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1967 to March 
1969, with one year of combat service in Vietnam.  He is a 
highly decorated veteran and has received numerous awards for 
his acts of heroism and gallantry, as well as injuries 
received in combat.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 1995 and November 2000 rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  

Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board has characterized the issue as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that in June 2001, a Travel Board hearing was 
held before the undersigned in Honolulu, Hawaii.  However, 
due to faulty equipment, a complete transcript of that 
hearing could not be prepared.  The appellant consented to a 
video conference hearing as a replacement for the June 2001 
Travel Board hearing.  A video conference hearing was held 
before the undersigned in June 2002.     

The issue of entitlement to a total disability rating due to 
individual unemployability (TDIU) is in appellate status.  
However, in light of the Board's decision on the issue of the 
rating assigned for PTSD, the appeal on the TDIU issue is 
rendered moot and will not be further addressed.  See 
38 C.F.R. § 4.16(a) (2001).

The Board is taking additional development on the issue 
pertaining to the rating assigned for right elbow shell 
fragment wound pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.

The Board notes that in March 1996, the veteran filed a 
notice of disagreement with a February 1996 rating decision, 
in which the RO assigned a noncompensable rating for burns 
the veteran received in service.  The RO subsequently 
increased the rating assigned for the burns; however, a 
statement of the case (SOC) has not been issued.  In 
addition, it is noted that during a June 2001 hearing before 
the undersigned, the veteran expressed his disagreement with 
a January 2001 RO decision, with regard to the rating 
assigned for his low back disability.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993).  An SOC has not yet been issued on this 
matter either.  Action on these matters will be deferred 
until the development noted above is completed.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment as a result of PTSD. 
 

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (1996 & 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his PTSD is such 
that he is unable to maintain any gainful employment, and as 
such, he should be rated 100 percent disabled.  The Board 
agrees with the veteran. 

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected psychiatric disorders.  See 61 Fed. Reg. 52,695-702 
(October 8, 1996).  Where law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial process has been completed, the version most 
favorable to the veteran is applicable, unless otherwise 
provided by Congress.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Thus, the Board must determine whether an 
increased rating is warranted under either the old or the new 
criteria.

Under the old criteria, in order to receive a 100 percent 
rating for PTSD, there must be a showing that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

In the case at hand, the veteran meets the 100 percent rating 
requirements under the old criteria as the evidence shows 
that he is demonstrably unable to obtain or retain 
employment.  The record indicates that the veteran stopped 
working in 1993 due to an altercation with his supervisor.  
This altercation triggered memories of Vietnam, and resulted 
in severe PTSD symptoms.  He has been unemployed since that 
time.  

The VA psychiatric treatment notes essentially indicate that 
the veteran has severe PTSD symptoms, that he is unable to 
control his temper, and that there is danger that he may hurt 
someone should he return to work.  The veteran expresses 
extreme concern, with good reason, in dealing with any 
authority.  It is also noted that a private treatment report, 
dated in March 1994, indicated that the veteran was unable to 
return to work in any setting at that time.  In addition, an 
April 1997 VA examination report indicated that the veteran 
was suffering from severe PTSD,  which interfered with his 
daily functioning and with his ability to gain or maintain 
employment.  VA examination in October 1997 noted that 
conflicts with his supervisors at previous jobs triggered 
homicidal fantasies.  He continued to have frequent homicidal 
thoughts toward anyone that bothered him.  He feared that 
under the right provocation, the violent, uncaring part of 
him which emerged in Vietnam could return.  A January 1998 VA 
examination report also noted the veteran's tendency toward 
extreme violence, requiring him to completely isolate 
himself.  Furthermore, his treating psychologist submitted a 
letter, dated in January 2001, indicating that the veteran 
was fully incapacitated by his emotional distress, and that 
he was unable to work.  

Based on the veteran's assertions, testimony, and the medical 
evidence of record, and resolving any doubt in favor of the 
veteran, the Board finds that he is demonstrably unable to 
obtain or retain employment as a result of his PTSD.  As 
such, a 100 percent rating under the old rating criteria is 
warranted.  The Board also considered whether the veteran is 
entitled to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since the initial grant of 
service connection has it been shown that the veteran was 
capable of obtaining or retaining employment.  Thus, a 100 
percent rating is granted effective from the date of the 
initial award of service connection.  Since the maximum 
allowable rating is being awarded under the old rating 
criteria, further evaluation under the new rating code is 
unnecessary.  

The Board must point out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
redefines the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board finds that with regard to the issue being decided 
at this time, in light of the fact that there is a complete 
grant of benefits, the veteran cannot be prejudiced by the 
Board's review of the claim on the basis of the current 
record. 


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the criteria which govern the payment of monetary 
awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

